Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) as the elected group, levosimendan as the elected composition, IV administration as the route of administration, and infusion rate of 0.05-0.1 µg/kg/minute for 24 hours as the elected dosing in the reply filed on 02/15/2022 is maintained. 

Claims Status
Claims 1, 57-63, 65-71, and 76-81 are pending. Claims 2-56, 64, and 72-75 are canceled. Claims 69-71 are withdrawn.  Claims 1, 57-63, 65-68, and 76-81 are examined in accordance to the elected species. The amendment filed on 06/10/2022 in response to the Non-Final office Action of 03/17/2022 is acknowledged and has been entered.

Priority
This application claims the benefit of U.S. Provisional Application Nos. 63/064,671 filed August 12, 2020, 63/033,773 filed June 2, 2020, 62/988,720 filed March 12, 2020, 62/967,920 filed January 30, 2020, and 62/948,735 filed December 16, 2019. The effective US filing date is December 16, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2022 has been considered by the examiner.

Action Summary
Claims 1, 57-63, 65-68, and 76-77 rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT03541603, Clinical Trial.gov, May 30, 2018 are maintained, but modified and revisited in light of the claim amendment. 
Claim 1, 57-68, and 76-77 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 5, 7-8, 10, 12, 14, 16, 18, 22, 25-26, 32, 
38, and 52-56 of copending Application No. 17/122,921 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other are maintained, but modified and revisited in light of the claim amendment.
Claim 1, 57-63, 65-68, and 76-77 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 5, 7-8, 10, 12, 14, 16, 18, 22, 25-26, 32, 38, and 52-56 of copending Application No. 17/122,921 (reference application) are maintained, but modified and revisited in light of the claim amendment.




 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 57-63, 65-68, 76-77, and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT03541603, Clinical Trial.gov, May 30, 2018. as evidenced by Stewart Rich, Tenax Therapeutics, Inc. Protocol: TNX-LVO-04, NCT03541603, May 15, 2019. 
NCT03541603 teaches a Phase 2 study evaluating the efficacy and safety of intermittent levosimendan compared with placebo in hemodynamic improvement with exercise in PH-HFpEF (Pulmonary Hypertension Patients with Heart Failure and Preserved Left Ventricular Ejection Fraction) patient and suggests levosimendan is an effective therapy in treatment of subjects with PH-HFpEF. The treatment comprising administering Levosimendan 2.5mg/mL Injectable Solution 0.075 - 0.1µg/kg/min for 24 hrs (weekly) for infusion and able to walk at least 50 meters, but not more than 550 meters in a six-minute walk test. (See Study Design Section, and Arms and Interventions and Inclusion Criteria Sections.) While NCT03541603 does not teach the infusion of the injectable solution is intravenous, the infusion of the injectable solution of NCT03541603 is intravenous as evidenced by Stewart Rich at Page 14. 
Accordingly, claims 57-65 and 80 recite limitations that simply express the intended outcomes of the method step positively recited. Since the prior art teaches the claimed method step, the intended outcomes of recited in claims 57-65 and 80 are necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that levosimendan may be administered in many different ways, including, but not limited to, intracoronary administration, inhalation, subcutaneous administration, oral administration, or intravenous administration as evidenced by the references cited in Applicant’s remarks. 
In response, Applicant’s argument is not persuasive. While the references cited by Applicant disclose levosimendan may be administered in many different ways, including, but not limited to, intracoronary administration, inhalation, subcutaneous administration, oral administration, or intravenous administration, Stewart Rich cited in the modified and revisited 102 rejection above, which contains the protocol or the formulation taught by NCT03541603 teaches the infusion solution taught by NCT03541603 is an Iv infusion solution. Therefore, the Examiner’s assertion that the infusion taught by NCT03541603 is necessarily administered by IV is correct as evidenced by Stewart Rich.

Applicant argue that none of the features recited in dependent claims 62, 68-71 or 76-80 are taught by the '603 clinical trial protocol.
In response, Applicant’s argument is not persuasive. With respect to claims 57-65 and 80. Claims 57-65 and 80 recite limitations that simply express the intended outcomes of the method step positively recited. Since the prior art teaches the claimed method step, the intended outcomes of recited in claims 57-65 and 80 are necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
With respect to claim 78, NCT03541603 and Stewart Rich collectively do not teach he subject is initially intravenously administered 0.075 1µg levosimendan / kg subject / ApplicantTenax Therapeutics, Inc. and Summary of May 3, 2022 Examiner Interviewminute for 24 hours once weekly, and after three weeks of treatment the subject is a) intravenously administered an escalated dose of 0.1 µg levosimendan / kg subject / minute for 24 hours; or b) intravenously administered a lowered dose of 0.5 1µg levosimendan / kg subject / minute for 24 hours if a meaningful change in blood pressure or heart rate occurs or an adverse event is detected in the subject. However, in view of Kivikko, Lehtonen, and NCT03437226, the limitation of claim 78 would have been obvious to optimize. 
With respect to claims 79 and 81. The limitations of claims 79 have been discussed in the last two 103 rejections. 

			New rejections necessitated by claim amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018. as evidenced by Stewart Rich, Tenax Therapeutics, Inc. Protocol: TNX-LVO-04, NCT03541603, May 15, 2019 as applied to claims 1, 57-63, 65-68, 76-77, and 80 set forth in the above 102 rejection in view of Kivikko, Circulation. 2003;107: 81-86), Lehtonen, Current Cardiology Reports 2000, 2:233–243, and NCT03437226, clinical trial.gov, February 19, 2018. 
The teachings of NCT03541603 and Stewart Rich have been discussed in the 102 rejection above.
NCT03541603 and Stewart Rich do not teach the subject is initially intravenously administered 0.075 1µg levosimendan / kg subject / ApplicantTenax Therapeutics, Inc. and Summary of May 3, 2022 Examiner Interviewminute for 24 hours once weekly, and after three weeks of treatment the subject is a) intravenously administered an escalated dose of 0.1 µg levosimendan / kg subject / minute for 24 hours; or b) intravenously administered a lowered dose of 0.5 1µg levosimendan / kg subject / minute for 24 hours if a meaningful change in blood pressure or heart rate occurs or an adverse event is detected in the subject. 
  Lehtonen teaches positive inotropic drugs have been notorious in the treatment of chronic heart failure. However, intravenous agents are widely used to treat the hemodynamic disturbances of acute heart failure and the symptoms of refractory end-stage heart failure. (See page 233, left column under Introduction Section.)  Moreover, Lehtonen teaches increased heart rates were recorded 30 to 60 min after infusion. The demonstrations of a mixed inotropic and vasodilator action of levosimendan were replicated in a single-dose crossover study in which 14 healthy men received intravenous levosimendan 6.5 or 25 mg/kg. (See page 236, left column; & last paragraph.)  Lehtonen further teaches a study comparing various doses of intravenous levosimendan with placebo and with openlabel dobutamine in patients with moderate or severe heart failure (NYHA classes III and IV) indicate that the hemodynamic effects are sustained after a 24-hr infusion, which involved 151 patients most of whom (n = 146) had NYHA grade III heart failure, was designed primarily to identify the lowest dose of levosimendan required to produce one of the following haemodynamic responses in at least 50% of the patients: an increase in stroke volume of at least 15% at 24 hours; a reduction in PCWP of at least 25%, with a minimum reduction of 4 mm Hg at 24 hours, or a need for dose reduction at any time during the study because hemodynamic responses exceeded predefined targets (cardiac output increased by more than 40% with heart rate increased by less than 20%, or PCWP reduced by more than 50%). (See page 237, left column, second paragraph.)
Kivikko teaches the study drug was discontinued temporarily or permanently if
 any of the following dose-limiting events occurred: (1) a heart rate >130 bpm or an increase in heart rate >15 bpm above baseline for 10 minutes, (2) symptomatic hypotension or a drop in systolic blood pressure to >75 mm Hg, (3) a decrease in PAWP to >10 mm Hg, or (4) any adverse event that, in the opinion of the site investigator, required dose modification. If a dose-limiting event occurred, the study drug was discontinued until the event resolved and was then restarted at the next lower dose.
	NCT03437226 teaches mortality and rehospitalization rates are high in the vulnerable phase following heart failure hospitalization can be reduced by repeat infusions of levosimendan in patients with advanced heart failure. (See Brief Summary Section.) Moreover, NCT03437226 teaches the patients receive 6- or 24-hours infusion depending on the site. Levosimendan 2.5 MG/M 6h infusion group: 0,2 μg/kg/min 7 times (day 0, 14, 28, 42, 56, 70, 84) Levosimendan 24h infusion group: 0,1 μg/kg/min 5 times (day 0, 21, 42, 63, 84) Levosimendan. (See Arms and Interventions Section.)
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of NCT03541603 by including subject is initially intravenously administered 0.075 µg levosimendan / kg subject / ApplicantTenax Therapeutics, Inc. and Summary of May 3, 2022 Examiner Interviewminute for 24 hours once weekly, and after three weeks of treatment the subject is a) intravenously administered an escalated dose of 0.1 µg levosimendan / kg subject / minute for 24 hours; or b) intravenously administered a lowered dose of 0.5 µg levosimendan / kg subject / minute for 24 hours if a meaningful change in heart rate occurs or an adverse event is detected in the subject via no more than routine optimization. One would have been motivated to do so because NCT03541603 teaches levosimendan is an effective therapy in treatment of subjects with PH-HFpEF where the treatment comprising administering Levosimendan 2.5mg/mL Injectable Solution 0.075 - 0.1µg/kg/min for 24 hrs (weekly) for infusion, because Lehtonen teaches increased heart rates were recorded 30 to 60 min after infusion of levosimendan, also because Kivikko teaches If a dose-limiting event of levosimendan occurred, the study drug was discontinued until the event resolved and was then restarted at the next lower dose and lastly because NCT03437226 teaches the patients receive 6- or 24-hours infusion depending on the site. Levosimendan 2.5 MG/M 6h infusion group: 0,2 μg/kg/min 7 times (day 0, 14, 28, 42, 56, 70, 84) Levosimendan 24h infusion group: 0,1 μg/kg/min 5 times (day 0, 21, 42, 63, 84) Levosimendan. One would reasonably expect to use a lower dose such as 0.1 µg/kg/minute for 24 hours after three weeks of the intravenous administration of 0.075 1µg levosimendan / kg subject / ApplicantTenax Therapeutics, Inc. and Summary of May 3, 2022 Examiner Interviewminute for 24 hours once weekly in order to reduce adverse events such as heart rate with success via no more than routine optimization. 


Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018. as evidenced by Stewart Rich, Tenax Therapeutics, Inc. Protocol: TNX-LVO-04, NCT03541603, May 15, 2019 as applied to claims 1, 57-63, 65-68, 76-77, and 80 set forth in the above 102 rejection in view of Michaels, Circulation, Volume 111, 
Issue 12, 29 March 2005; Pages 1504-1509.
The teachings of NCT03541603 and Stewart Rich have been discussed in the 102 rejection above.
NCT03541603 and Stewart Rich do not teach intravenous administration using a peripherally inserted central catheter (PICC) or a port-a-catch. 
Michaels teaches Levosimendan; 24 µg/kg IV bolus over 10 minutes was infused via a peripheral intravenous catheter. (See page 15056, left column, third paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of NCT03541603 by including intravenous administration using a peripherally inserted central catheter (PICC) to give Applicant’s claimed invention. One would have been motivated to do so because levosimendan has been administered intravenously using a peripheral intravenous central catheter. One would reasonably expect the inclusion of a peripheral intravenous central catheter in order to optimize levosimendan delivery to the disease site while reducing systemic bioavailability. 


Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over NCT03541603, Clinical Trial.gov, May 30, 2018. as evidenced by Stewart Rich, Tenax Therapeutics, Inc. Protocol: TNX-LVO-04, NCT03541603, May 15, 2019 as applied to claims 1, 57-63, 65-68, 76-77, and 80 set forth in the above 102 rejection in view of Strootman, Specialty Pharmacy Times, Nov/Dec 2013, Volume 4, Issue 6
The teachings of NCT03541603 and Stewart Rich have been discussed in the 102 rejection above.
NCT03541603 and Stewart Rich do not teach the administering takes place at home by a trained professional.
Strootman teaches Self-administration is a viable and feasible option for patients with chronic diseases requiring administration of intravenous (IV) medications. (See first paragraph.) Moreover, Strooman suggested that being able to self-administer at home instead of visiting the hospital increases treatment satisfaction of both adult patients and their families, resulting in increased flexibility, independence, and sense of control. Self-administration allows for greater flexibility, increased convenience, and increased QOL as well as decreasing cost associated with travel to an alternate site. Furthermore, it is associated with a low incidence of cannulation failure and may preserve veins more effectively than alternate site care. (See sixth paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of NCT03541603 by administering the levosimendan at home by a trained professional to give Applicant’s claimed invention. One would have been motivated to do so because Strooman suggested that being able to self-administer at home instead of visiting the hospital increases treatment satisfaction of both adult patients and their families, resulting in increased flexibility, independence, and sense of control. Self-administration allows for greater flexibility, increased convenience, and increased QOL as well as decreasing cost associated with travel to an alternate site. Furthermore, it is associated with a low incidence of cannulation failure and may preserve veins more effectively than alternate site care. (See sixth paragraph.) One would reasonably expect the at home administration by a trained professional such as a nurse to improve patient compliance. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 57-63, 65-68, and 76-77 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 5, 7-8, 10, 12, 14, 16, 18, 22, 25-26, 32, 38, and 52-56 of copending Application No. 17/122,921 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending claims teach a method for treating Pulmonary Hypertension Heart Failure with preserved ejection fraction (PH-HFpEF) in a human subject afflicted with PH-HFpEF comprising administering to the human subject an amount of levosimendan, its metabolites OR- 1896 or OR-1855, or a combination thereof, that is effective to treat the PH-HFpEF in the human subject, see claim 1. The Copending claims teach the subject received a final intravenous injection of levosimendan 1-7 days before beginning oral administration. (See claim 56.) The treatment outcomes of the instant claims are disclosed in the copending claims. Therefore, the copending claims anticipate the instant claims. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628